            Case 1:16-cv-01550-RC Document 30 Filed 09/25/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

ESTER LELCHOOK, et al.                          :
                                                :
       Plaintiffs,                              :       Civil Action No.:       16-1550 (RC)
                                                :
       v.                                       :       Re Document Nos.:       27, 28, 29
                                                :
SYRIAN ARAB REPUBLIC,                           :
                                                :
       Defendant.                               :

                                            ORDER

 GRANTING IN PART AND DENYING IN PART PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT

       For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, Plaintiffs’ Motion for Default Judgment is GRANTED IN PART

AND DENIED IN PART. It is hereby:

       ORDERED that Plaintiffs are awarded damages in the amount of $20,535,665, to be

apportioned as follows: $285,665 to Ester Lelchook, acting as the legal representative of David

Lelchook’s Estate; $6,250,000 to Michal Lelchook; $6,250,000 to Yael Lelchook; $2,750,000 to

Alexander Lelchook; and $5,000,000 to the Estate of Doris Lelchook; and it is

       FURTHER ORDERED that no punitive damages shall be awarded.

       SO ORDERED.


Dated: September 25, 2019                                        RUDOLPH CONTRERAS
                                                                 United States District Judge
